Title: William Short to Thomas Jefferson, 22 June 1819
From: Short, William
To: Jefferson, Thomas


          
            Dear sir
            Philada June 22. 1819
          
          I had the pleasure of writing to you at some length on the 25th ulto—& I would not give you this trouble now if I were certain that letter had reached your hands. But I have some apprehension that my servant may have been negligent in carrying that letter to the post-office, as I have lately heard that you were at Monticello & not at Bedford, as I had at first supposed, on not hearing from you. It is possible also that the inconvenience you now experience in writing, & the great load of this labor which is always on your hands, may have prevented your letting me know that my letter had been recieved. I send this therefore, merely that I may be certain that the fault has not been in the negligence of there has not been negligence in this case in my servant, & for that purpose I will carry this letter myself to the post-office so that I shall be certain that you will have knowlege of my letter of the 25th ulto & also of the present; unless indeed there should be some failure in the post betwixt this & Monticello, which I do not apprehend.
          My last letter was written in part at the request of a gentleman here, who has some intention of offering for the chair of Anatomy with you, & who wished therefore to know when this chair would be established, & what should be the mode of applying for it. I took the liberty also of speaking to you of a most able Mathematician here, who, I understood from Mr Patterson, would be willing to accept the Mathematical  chair in your University, & who certainly might be considered in that case as a Dieu-donné.   I mentioned also in the same letter what Poletica had said to me, & the information he wished to obtain as to the affairs of Kosciusko, & as to which the person who charged him, had given him a reference to you.
          I think there must have been other matters also in that letter which do not occur to me at this moment, as it was a very long one—I will not add to this at present, further than to express the great pleasure I should have in hearing from you if it were not at too great a charge on you, & to repeat the assurance of all those sentiments with which I am, dear sir,
          
            your faithful & affecte servt
            W: Short
          
        